He was asked what that witness would prove, and on his answering that he intended to prove by the testimony of that witness that the prosecutor had given him very great provocation.
this will only go in mitigation of the fine. Let the cause be tried, and if there be a verdict against you, we will postpone giving judgment until next term, in order that you may have the benefit of the testimony of your witness.
The cause was tried, and there being a verdict against the defendant, he was bound over to the next Court.
Ex relatione Arnett.
(52)